Caton, C. J. This action was on the following agreement: “ On the second day of June, A. D. 1856, X promise to pay to John Bless or order, one hundred dollars, for value received, provided the Peoria and Hannibal Railroad shall not be completed between Farmington and Lewistown, Fulton Co., Ill., by the 1st day of June, 1866, so far as the tieing and laying of the rails of said road are concerned. Lewistown, July 13, 1856. N. BEADLES.” This, in form at least, is simply a contract for the payment of money, dependent on a future contingency. And in that aspect is quite unexceptionable. The testimony, however, gives the transaction something of the character of a wager, and shows that a similar agreement was given by the payee to the maker of this agreement, payable upon the opposite contingency. But if viewed in the light of a wager, as we understand' the common law, the plaintiff has a right to recover upon it. It is not prohibited by our statute ; it has no immoral, indecent, illegal or pernicious tendency. Such wagers are recoverable at the common law, although the parties have no interest in the event upon which the wager depends. No doubt many excellent jurists have regretted that such idle agreements should be recognized in, and enforced by the courts, yet such is the law, and it is not for us to reform it. But in this case, surely, we cannot safely affirm that these parties had no interest in the event, upon which the promise to pay depended. The plaintiff may have had a legitimate and proper interest in having the road completed, within the time specified in the agreement, and desired to stimulate the defendant to secure its completion, or failing in that, to indemnify himself to the extent of the one hundred dollars. Or the defendant might have had an equal interest in not having it completed in that time. The one may believe, that public policy and the public good required that the whole community should exert itself to complete the road; while the other might have entertained the opinion, that such a course would be detrimental to himself and the public. It is not for us to say which may have been right in their opinions. At all events, we cannot say that the wager, if it was one, was illegal or immoral; and as a simple question of law, we must hold it valid. Nor do we think the court erred in ruling out the evidence offered. What matter, if people did talk about the wager, or if it influenced some to subscribe to the railroad stock, and prevented others from subscribing. We cannot say that one or the other was the wisest course, or that there was anything immoral or illegal for either or both parties to exert their influence one way or the other on the subject. The judgment must be affirmed. Judgment affirmed.